Citation Nr: 1517214	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-22 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This case comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In September 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's electronic claims file.

The claim for service connection for a lower back disability was previously denied in November 1969, September 1984, December 1992, and, most recently, January 2010.  However, new and material evidence is not necessary before the claim can be reconsidered on its merits, because service department records in existence at the time of the last denial were first associated with the file in June 2012.  See 38 C.F.R. § 3.156(c) (2014).  

Specifically, the Veteran submitted copies of medical records from the Army's 67th Evacuation Hospital in Vietnam dated March 1968, which tend to corroborate the Veteran's statement that he injured his back while unloading supplies from a ship, and was hospitalized.  The Veteran attributes his current lower back disability to this event.  In its July 2013 Statement of the Case, the RO found that the records submitted by the Veteran were duplicative of evidence previously available to agency decisionmakers.  Having reviewed the paper and electronic claims files, the Board finds this conclusion is mistaken.  While the original service treatment records include a note from July 1968 which mentions lower back pain, no in-service medical record describing a March 1968 back injury was part of the Veteran's claims file at any of the times when the Veteran's claim was previously denied.  These documents are not mentioned in any of the prior denials, including the one previously entered by the Board.

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims held that an examination is required when (1) there is evidence of a current disability, (2) evidence of an 'in-service event, injury or disease,' (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Id. at 83.  

The Veteran's post-service VA treatment records indicate diagnoses of bulging discs and degenerative changes in his lumbar spine, satisfying the current disability requirement.  The Veteran's hearing testimony, written statements, and the March 1968 Army hospital record of treatment for a back injury satisfy the in-service disease or injury requirement.  The record also includes hospital records of treatment for a back condition in early 1970, shortly after the Veteran's discharge from service.  

In view of the current status of the claim, to include the receipt of new records, a more recent examination is indicated.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran for information about any private medical records in his possession and seek the necessary permission to contact his private medical providers of a low back disorder.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ must also make efforts to obtain updated relevant VA treatment records. All records obtained should be associated with the claims file.

2. After the above has been accomplished to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature of any lower back disability, and obtain an opinion as to whether such is possibly related to service. The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination. All necessary tests should be conducted and the results reported.

The examiner must identify and describe all illnesses or injuries to the Veteran's lower back.  For each illness or injury identified, the examiner should indicate whether it is at least as likely as not (50 percent or more probability) that each identified illness or defect had its onset during the Veteran's service in the Army or is otherwise related to service.  In his or her report, the examiner should specifically consider and discuss the lay statements of the Veteran, particularly his description of the March 1968 injury and the records from the Army hospital in Vietnam indicating that the Veteran did sustain a back injury at that time.  A comprehensive medical rationale is requested with respect to all opinions and findings.

3. After the above development has been completed, readjudicate the claim.  Because he submitted relevant service department records which were previously not associated with his claims file, the Veteran does not need to submit new and material evidence and the AOJ does not need to reopen the Veteran's claim before the claim can be considered again on the merits.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


